Citation Nr: 1742173	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right shoulder degenerative joint disease with numbness prior to January 2, 2013.

2.  Entitlement to a disability rating in excess of 30 percent for right shoulder degenerative joint disease with numbness from January 2, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By a November 2009 rating decision, the RO increased the Veteran's service-connected shoulder disability to 20 percent, effective August 26, 2009.  In a January 2014 rating decision, the RO increased the Veteran's shoulder disability rating to 30 percent, effective January 2, 2013.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of that hearing is associated with the claims file.  

This case was most recently before the Board in August 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An addendum opinion must be obtained before the Veteran's claims can be adjudicated.  The claim was remanded in August 2016 for additional development, to include obtaining an updated VA examination to address the etiology of the Veteran's right shoulder rotator cuff tear and whether the Veteran presented any neurological manifestations/symptoms of the right upper extremity that that could be attributed to his right shoulder disability.  Unfortunately, the April 2017 VA examination is not adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Although the April 2017 VA examiner noted that the Veteran's right shoulder rotator cuff tear is a progression of his service-connected right shoulder disability, the examiner failed to indicate the implicated muscle group and severity of the disability.  Further, as indicated, the examiner was directed to address any neurological manifestations of the Veteran's service-connected right shoulder disability.  The examiner noted that "sensation with pinprick testing was decreased on right upper extremity and absent sensation in fingertips" but failed to identify a nerve group involved with such a finding.  In addition to the weakness found on previous examinations and the Veteran's medical records, further clarification is needed to ensure the Veteran's symptomatology is properly evaluated.  

Finally, the examiner did not find evidence of muscle atrophy related to the Veteran's service-connected right shoulder disability and even indicated that the Veteran's deltoid muscles measured the same.  However, this finding conflicts with the evidence of record that regularly notes atrophy.  The January 2013 VA examiner specifically recorded "muscle wasting of right shoulder area compared to left."  As such, the examiner should reconcile these findings and indicate whether any associated muscles demonstrated atrophy during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the April 2017 VA examiner for an addendum opinion.  If the April 2017 VA examiner is not available, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(a) Identify all muscle group injuries associated with the Veteran's service-connected right shoulder disability, to include the right shoulder rotator cuff tear, throughout the appeal period (from August 2008).  

(b) For each muscle group injury, comment as to whether the disability would be considered slight, moderate, moderately severe, or severe throughout the appeal period (from August 2008), if possible. 

(c) Identify the nerve group(s) related to the Veteran's service-connected right shoulder disability, to include the right shoulder rotator cuff tear, throughout the appeal period (from August 2008).  Specifically, identify the nerve group(s) causing decreased pinprick testing on right upper extremity and absent sensation in fingertips as noted during the April 2017 VA examination.  

(d) For each neurological deficit, assess the severity of the condition.  For all related nerve involvement, indicate whether there is complete or incomplete paralysis of the affected nerve and whether any incomplete paralysis is severe, moderate, or mild.

(e) Reconcile the April 2017 finding that the Veteran does not have muscle atrophy with the medical record showing repeated accounts of atrophy.  See, e.g. Jan. 2013 VA exam report, April 2010 VA treatment records, November 2009 VA treatment records.  

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

